Title: To James Madison from Alexander J. Dallas, 7 July 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Department of War, July 7. 1815.
                    
                    The acting Secretary of War has the honor to represent to the President of the United States:
                    That the menaces of the Indians throughout the Indian Country, require immidiate attention; among the means which are proper for restoring harmony, preserving peace, and defeating the arts employed by intrusive traders, to generate Indian hostilities; and with a view, also, of ameliorating the situation of the Indians in the Illinois Territory, by facilitating the attainment of those articles, indispensably necessary in the first stages of civilization, it is recommended that there be established a temporary Indian Agency at Peoria, or such other place in the Illinois Territory, as the Governor of the said Territory, and the Agent, may deem more proper, upon the following principles:
                    1st: That the Agent shall make a competent establishment at Peoria, or such other place as may be fixed upon, at which an armory and wheelwright’s shop shall be maintained, under the charge of the Agent.
                    
                    2d. That the establishment, so formed, shall (if the Commanding General of the Southern division deem it necessary) be a military station, to be occupied by such competent number of troops of the United States as the Commanding General shall think sufficient for its defence & support.
                    3d. That a factory, if deemed necessary by General Mason, shall be connected with the establishment, so formed, to be provided with a competent supply of suitable merchandize for the Indians, to be distributed, or disposed of, in such manner, as the Department of War shall, from time to time, direct.
                    4. That notice of this arrangement be given to the Major Generals of divisions; and to the Commanding officers of the troops at St. Louis; and to the Superintendent of Indian factories, for the benefit of their immediate co-operation.
                    5th. That Richard Graham be appointed the temporary agent for the proposed establishment, with the same salary as is allowed to the temporary Agent for the choctaw Nation, to repair to the station forthwith. All which is respectfully submitted.
                    
                        A. J. Dallas.
                    
                